IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 33 WM 2022
                                          :
                  Respondent              :
                                          :
                                          :
            v.                            :
                                          :
                                          :
KEYON EDWARD LUCAS,                       :
                                          :
                  Petitioner              :


                                       ORDER



PER CURIAM

      AND NOW, this 30th day of November, 2022, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.